Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  136733                                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 136733
                                                                    COA: 285649
Bay CC: 01-001129-FC
  DONNA ALICE YOST,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 9, 2008 order of
  the Court of Appeals is considered, and it is DENIED as moot, in light of this Court’s
  denial of the prosecution’s application for leave to appeal in Docket No. 136437.

         HATHAWAY, J., not participating. To avoid unnecessary delay to the parties in
  cases considered by this Court before I assumed office, I follow the practice of previous
  justices in transition and participate only in cases that need my vote to achieve a
  majority for a decision.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 16, 2009                    _________________________________________
           d0113                                                               Clerk